Citation Nr: 1146752	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a nonservice-connected pension.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person (A&A).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service in the US Army from December 1961 to August 1962.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.  The record reflects that the appellant originally requested the opportunity to present testimony before the Board via a Travel Board Hearing.  Such a hearing was scheduled but the appellant failed to appear for the hearing.  Since that time, the appellant has not requested that another hearing be scheduled nor has he provided any reasoning as to why he failed to report for the originally scheduled hearing.  As such, the Board will proceed with the appellant's claim.  

The Board would note that the appellant initially appointed the Disabled American Veterans as his accredited representative.  After the accredited representative submitted the appropriate VA Form 646, Statement of Accredited Representative in Appealed Case, the appellant revoked his power of attorney with the Disabled American Veterans and then authorized The American Legion to be his accredited representative before the VA.  The front page of this action, in showing The American Legion, takes into account this change.   

The issue involving entitlement to aid and attendance is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

In December 2009, prior to the promulgation of a decision in the appeal, the VA received notification from the appellant that he was withdrawing his appeal on the issue of entitlement to nonservice-connected pension benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In December 2009, the appellant submitted notice to the VA that he was withdrawing his appeal with respect to the issue involving entitlement to nonservice-connected pension benefits.  This withdrawal was subsequently confirmed by the RO in the August 2010 Appeal Certification Worksheet.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issue and it is dismissed. 


ORDER

Entitlement to nonservice-connected pension benefits is dismissed.



REMAND

The remaining issue on appeal involves entitlement to special monthly compensation based on the need for aid and attendance of another person.  The record shows that after the appellant submitted his notice of disagreement, a statement of the case was issued in October 2009.  The appellant subsequently submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, in December 2009.  Then, the appellant proffered additional medical documents concerning his purported need for regular aid and attendance.  This occurred in 2010.  The record indicates that following the submission of the medical documents, the RO did not readjudicate the claim or issue a supplemental statement of the case (SSOC).  Moreover, there is no indication contained in the claims folder that indicates that the appellant has waived consideration of the new material by the Agency of Original Jurisdiction (AOJ), the RO.  As the appellant has not expressly indicated that he wished to waive AOJ consideration of the new evidence submitted after the issuance of the SOC, the Board cannot consider the additional evidence without first remanding the case to the RO for initial consideration.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2011).  Hence, the claim will be remanded so that the AOJ can consider the new evidence and so that additional clarifying medical information may be obtained.  

As indicated above, the appellant underwent a VA Aid and Attendance Examination that was performed in November 2010.  It is noted that there is no indication whether the examiner reviewed the appellant's claims folder or any of the appellant's medical records.  Upon completing the exam, the examiner did not indicate that the appellant's disabilities were so disabling that he needed aid and attendance of another person in order to accomplish the activities of daily living.  Because there is insufficient information as to whether the appellant's actual nonservice-connected disabilities, to include Alzheimer's disease or dementia, are so severe as to require the need of aid and attendance of another person, it is the determination of the Board that the claim should be returned to the RO/AMC so that another examination may be accomplished.  Such an action will ensure that the VA has completed its duty to assist the appellant in providing him a complete and accurate medical examination in conjunction with his claim and it will also allow the VA to obtain medical information which may be used to address the assertions made by the appellant and his representative.  

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence. 

1.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2006 for any disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).  

2.  Only after all of the appellant's medical records have been obtained and included in the claims folder for review, the RO/AMC should then schedule the appellant for an appropriate VA examination to determine his need for special monthly compensation based on the need for regular aid and attendance or on being housebound due to nonservice-connected disabilities.  The examiner should be given a copy of this remand and the appellant's entire claims folder.  The examiner should be requested to review the appellant's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The purpose of the examination is to determine housebound status or the need for regular aid and attendance.  Each of the appellant's nonservice-connected disabilities should be evaluated, and the examiner is asked to describe the nature of the appellant's disabilities and the effect of his disabilities on his ability to perform daily functions.  Included in this evaluation should be an analysis as to how the appellant's diagnosed Alzheimer's disease affects his daily life and his ability to function independently.  

Specifically, is the appellant unable to dress or undress herself and keep herself ordinarily clean and presentable?  Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?  Is he unable to feed herself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?  Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment?  Does he have any disability that requires that he remain in bed?  Is he substantially confined to him dwelling and the immediate premises, and if so, it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

When the examiner makes his or her determination with respect to the above questions, the examiner should specify that it is his nonservice-connected disabilities that would cause the appellant to be housebound or to depend on another for regular aid and attendance. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report.

3.  The RO/AMC should review the claims folder and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


